Opinion filed July 29, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-09-00364-CV
                                          __________

                                   KAY M. PRICE, Appellant

                                                V.

               CARMIE M. MOORE, INDIVIDUALLY AND
            NOMINALLY ON BEHALF OF K-CARM, INC., Appellee


                              On Appeal from the 70th District Court

                                        Ector County, Texas

                                 Trial Court Cause No. A-128,494


                              MEMORANDUM OPINION

       Kay M. Price has filed in this court a motion to dismiss her appeal. The motion is
granted, and the appeal is dismissed.


                                                                   PER CURIAM
July 29, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.